Citation Nr: 0430943	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.  

3.  Entitlement to an effective date for the grant of service 
connection for bilateral hearing loss and tinnitus, prior to 
April 19, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola, counsel

INTRODUCTION


The appellant had active service from September 1966 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a skin disorder of the 
feet, entitlement to an earlier effective date for service 
connection for bilateral hearing loss and entitlement to an 
earlier effective date for service connection for tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In a November 2000 rating decision, the RO denied service 
connection for a vein condition in the groin region.  The RO 
notified the veteran of this decision by letter dated 
November 15, 2000; he did not appeal.  In an October 2001 
rating decision, the RO denied reopening the claim for 
service connection for a vascular (venous) disorder in the 
groin region.  The RO notified the veteran of this decision 
by letter dated October 22, 2001; he did not appeal.  In the 
September 2004 written presentation the veteran's 
representative raised a claim to reopen that claim..  As this 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for a vascular 
(venous) disorder in the groin region has been neither 
prepared nor certified for appellate review, the Board is 
referring it to the RO for appropriate action.  

FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's current low back disorder, diagnosed as first-
degree spondylolisthesis of L-5, is the result of an injury 
during active service.  

2.  In a December 1997 rating decision, the RO denied service 
connection for a skin disorder of the feet.  The RO notified 
the veteran of this decision by letter dated December 31, 
1997; he did not appeal and that decision became final.  

3.  In an October 2001 rating decision, the RO denied 
reopening the claim for service connection for a skin 
disorder of the feet.  The RO notified the veteran of this 
decision by letter dated November 15, 2000; he did not appeal 
and that decision became final.  

4.  Evidence submitted since the October 2001 rating decision 
is new and it bears directly and substantially upon the issue 
at hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  First degree spondylolisthesis of L-5 was incurred during 
or as a result of active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).  

2.  Evidence received since the October 2001 decision is new 
and material, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 20.1103, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low 
back disorder and to reopen the claim for service connection 
for a skin disorder of the feet.  The latter claim is the 
subject of a remand appended to this decision.  Therefore, no 
further development is needed with regard to the claim for 
service connection for a low back disorder and the 
application to reopen the claim for service connection for a 
skin disorder of the feet.

Service Connection

The veteran seeks service connection for a low back disorder.  
He contends that he injured his back jumping from a 
helicopter during a mission.  He was carrying a case of 
rations along with his full gear at the time.  He landed in 
an awkward manner and sustained a back injury but could not 
seek immediate medical attention because he was in the field 
on assignment.  The veteran asserts that he also performed 
numerous jumps from helicopters during active service on 
other occasions.  He states that he sought treatment for his 
back at the time he was hospitalized for other surgery.  The 
veteran recalls that he received physical therapy at that 
time.  The veteran further contends that he has had chronic 
symptomatic low back disorder ever since his in-service 
injury.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a veteran served for at least 90 days during a period 
of war, and certain  diseases, to include arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The initial question is whether the veteran has a current low 
back disability.

The post-service private medical treatment records show the 
veteran was seen for complaints of low back pain in August 
2001.  He reported that he had been having extreme early 
morning stiffness.  The impression was low back pain.  A 
follow-up x-ray examination showed bilateral pars 
interarticularis defects of L5 with a first-degree 
spondylolisthesis.  During follow-up examination in September 
2001 the impression was continued low back pain.  The 
evidence shows continued low back pain through June 2002 and 
his treating physician referred him for an orthopedic 
assessment.  

During the June 2002 orthopedic examination the veteran 
related a longstanding history of low back pain that had 
progressively worsened over the previous two years.  The 
physician performed a physical examination.  X-ray 
examination revealed spondylolisthesis with spondylolysis at 
the L5 pars and significant joint space narrowing at that 
level.  The physician referred him for physical therapy at 
that time.  

The above medical findings demonstrate that the veteran has a 
current low back disorder.  

The next question is whether there is medical, or competent 
lay evidence of in-service incurrence of a low back injury.  

In this case the service medical records do not list 
treatment for a low back injury or include a diagnosis of a 
low back disorder.  The veteran did complain of sharp back 
pain in November 1966 when treated for prostate pain and a 
varicocele, but there was no diagnosis of a back disorder.  
The August 1968 separation medical examination shows the 
spine and musculoskeletal system was normal.  

Therefore, in this case there is no medical evidence showing 
that the veteran sustained or had been treated for a low back 
injury during active service.  However, the veteran's service 
personnel records show that he was awarded the Combat 
Infantryman's Badge and he served as a light weapons 
infantryman and as a squad leader during his service in 
Vietnam.  From this evidence and his statements made in 
connection with his claim for post traumatic stress disorder, 
it is clear that the veteran engaged in combat with the enemy 
during active service.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.304(d) (2004).  

The veteran contends that he injured his back jumping from a 
helicopter during a mission.  He was carrying a case of 
rations along with his full gear at the time.  He landed 
incorrectly and sustained a back injury but could not seek 
immediate medical attention because he was in the field on 
assignment.  He contends that he also performed numerous 
jumps from helicopters during active service on other 
occasions.  Although it is not clear whether the first 
incident alleged occurred while he was engaged in combat, the 
evidence indicates that at least some of the jumps performed 
on other occasions were during combat operations.  His 
statements are consistent with the circumstances and 
conditions of his service and the Board finds that the 
veteran did sustain a back injury during active service even 
though there is no official record of such incurrence.  

The final question is whether there is medical evidence of a 
nexus between the veteran's in-service back injury and his 
current low back disability.  

The only competent medical evidence of record addressing this 
issue consists of the private medical treatment records and 
the opinions rendered by the veteran's orthopedic specialist 
and his physical therapist.  Based on the veteran's history 
and the orthopedic examination the physician states that the 
veteran's back condition is at least as likely as not 
attributable to jumping from helicopters during combat action 
in Vietnam.  The physician explains that the injury is 
related to the consistency of his constant jumping motion 
from a distance between three to eight feet above the ground 
while supporting more than moderate weight on his back.  The 
physical therapist noted the veteran's longstanding history 
of chronic low back pain since service in Vietnam.  He 
explains spondylosis is generally a fracture of the pars 
interarticularis, which can later be a precursor to 
spondylolisthesis.  He also states that this condition can 
lay dormant for years and result in recurrent back pain.  

The above medical opinions are the only competent medical 
evidence of record addressing the issue of causation in this 
case.  The opinion by the examining orthopedist is made by a 
competent medical expert and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
notes that there are no statements or other medical evidence 
showing that the veteran sustained an intercurrent back 
injury subsequent to separation from active service.  Here, 
the only competent medical evidence on the issue supports the 
claim.  This opinion establishes that it is at least as 
likely as not that the veteran's first-degree 
spondylolisthesis of L-5 is due to in-service trauma.  Since 
the competent medical evidence on this issue is in relative 
equipoise, the benefit of the doubt in favor of the veteran 
is for application.  38 U.S.C.A. § 5107.  

For these reasons the Board concludes that a low back 
disorder, currently diagnosed as first-degree 
spondylolisthesis of L-5, was incurred during or as a result 
of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a December 1997 rating decision, the RO denied service 
connection for a skin disorder of the feet.  

The veteran contended that he had been treated for jungle rot 
several times and that since active service he had had a 
recurrence of fungus under his toenails.  The RO determined 
that the service medical records did not show any complaints 
or findings regarding fungus or any other skin disease 
involving the feet.  The RO also determined that there was no 
post-service medical evidence establishing that the veteran 
had foot fungus or a current disability manifested by a skin 
disease of the feet.  

The RO notified the veteran of this decision by letter dated 
December 31, 1997; he did not appeal and that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

The veteran filed an application to reopen his claim for 
service connection for a skin disorder of the feet in April 
2001.  In an October 2001 rating decision, the RO denied the 
application to reopen that claim.  

The evidence added to the record since the December 1997 
rating decision included several VA fee basis examination 
reports and multiple private treatment records and 
examination reports dated from January 1997 to April 2001.  
The VA examination reports and nearly all the private medical 
records show examination and treatment for conditions other 
than a skin disease affecting the feet.  The only relevant 
private medical record consisted of an October 2000 
examination report.  The veteran related his in-service and 
post-service history.  The podiatrist performed an 
examination of the feet.  The diagnosis was moderate to 
severe onychomycosis.  

The RO determined that, although the October 2000 examination 
report was new because it was not of record when the claim 
was initially denied, the evidence was not material.  The RO 
held that the examination report established a diagnosis of a 
skin disease involving the feet; however, the podiatrist did 
not relate this disease to the veteran's period of active 
service.  Consequently, the RO determined that this evidence 
did not bear directly and substantially upon the issue 
involving incurrence.  Consequently, the RO concluded that 
the additional evidence was not new and material.  

The RO notified the veteran of this decision by letter dated 
November 15, 2000; he did not appeal and that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

Appellant again seeks to reopen his claim for service 
connection for a skin disorder of the feet.  He contends that 
he did have trouble with his feet during his tour in Vietnam.  
He contends that the conditions were extremely wet and this 
caused the fungus on his feet, which later spread to all his 
toenails.  He states that his symptoms began at that time and 
has continued to the present.  He also states that a VA 
physician told him that his recurrent fungus began during his 
active service.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362 (overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

The evidence added to the record since the October 2001 
rating decision includes private medical treatment records 
dated from October 1997 to November 2002, multiple medical 
articles pertaining to evaluation and treatment of 
onychomycosis, and a statement from an individual who served 
with the veteran in Vietnam.  

The private medical treatment records dated from October 1997 
to November 2002 are new in the sense that they were not 
previously of record at the time of the October 2001 RO 
decision.  These medical treatment records show examination, 
evaluation and treatment for conditions unrelated to 
evaluation or treatment of a skin disease involving the feet.  
There is only one record dated in October 1997 that includes 
a history that the veteran was using medication for fungus of 
the feet.  The physician did not diagnose onychomycosis or 
any other recurrent skin disease affecting the feet or relate 
any symptoms to active service.  This evidence is not 
material because it does not bear directly and substantially 
upon the issue at hand, which is whether the veteran has a 
current skin disorder of the feet that is due to active 
service.  Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156(a).  

The medical articles pertaining to evaluation and treatment 
of onychomycosis and the statement from an individual who 
served with the veteran in Vietnam are also new in the sense 
that they were not previously of record at the time of the 
October 2001 RO decision.  The articles show that one of the 
precipitating causes of onychomycosis include exposure to 
climate that is warm, moist and a dark environment combined 
with macro or micro-trauma to the toenails, which can be 
caused by mechanical friction when walking in military boots.  
The statement from the veteran's service comrade supporting 
the veteran's statement that their feet were wet much of the 
time in Vietnam due to the tropical rains and from water 
crossings.  He stated that skin infections were common 
because they often did not have dry socks when they were in 
the jungle.  This evidence is material because it indicates a 
potential relationship between the veteran's active service 
in Vietnam and the post-service diagnosis of his skin disease 
involving the feet.  This evidence bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Board concludes that the evidence received since the 
October 2001 rating decision is new and material, and the 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§§ 20.1103, 20.1105 (2004).  





ORDER

Service connection for first-degree spondylolisthesis of L-5 
is granted.  

New and material evidence having been received, the claim for 
service connection for a skin disorder of the feet is 
reopened; the appeal with regard to this issue is granted to 
this extent only.  


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the claim of service connection for 
a skin disorder of the feet.  As the RO has not adjudicated 
this issue on a de novo basis, the case must be returned to 
the RO for adjudication on the merits based on all the 
evidence of record.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran has stated that, during a 1997 visit to the Salt 
Lake City, Utah VA Medical Center, a VA physician told him 
that his recurrent fungus began during his active service.  
Under this circumstance, the RO must should this VA facility 
and secure any additional medical records that may be 
available.  38 C.F.R. § 3.159(c)(2).

The veteran has also requested that he be provided a VA 
examination to determine the proper diagnosis of his skin 
disease involving the feet and an opinion regarding the 
relationship between any current disorder and his active 
service.  VA's duty to assist the veteran includes obtaining 
a medical examination and/or opinion where the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).  Given the 
veteran's status as a combat veteran, his contentions 
relating to in-service skin symptoms and signs while in 
Vietnam, and the medical evidence of a current diagnosis of 
the claimed skin disease, the Board finds that there is a 
duty to schedule such an examination.  Id.

In an October 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned a 10 percent disability evaluation for each service-
connected disorder, effective April 19, 2001.  In November 
2001 the veteran filed a notice of disagreement to the 
effective date assigned for these service-connected 
disabilities.  

In a December 2001 rating decision the RO granted an earlier 
effective date of September 7, 2000 for the award of service 
connection and the 10 percent disability ratings for 
bilateral hearing loss and tinnitus.  In a January 2003 
statement the veteran expressed continued disagreement with 
the effective date assigned for these disabilities.  The RO 
has not provided the veteran a statement of the case on these 
issues.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for skin disease of the feet or 
onychomycosis.  The veteran has stated 
that, during a 1997 visit to the Salt 
Lake City, Utah VA Medical Center, a VA 
physician told him that his recurrent 
fungus began during his active service.  
The veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  After completion of # 1-2, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his current skin disease of 
the feet.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  

The medical examiner should state the 
correct diagnosis for the veteran's 
current skin disease of the feet.  He has 
previously been diagnosed with 
onychomycosis.  Based on the examination 
and a review of the evidence, and history 
obtained from the veteran, to include his 
in-service skin symptoms while engaged in 
combat in Vietnam, which are presumed to 
be accurate by law (38 U.S.C.A. 
§ 1154(b)), the examiner is requested to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any current skin disease involving the 
feet that may be present began during or 
as the result of any incident of service.  
The clinician is also asked to provide a 
rationale for any opinion expressed.  

4.  The VBA AMC must issue the veteran a 
statement of the case on the issues of 
entitlement to an effective date for 
service-connected bilateral hearing loss 
and tinnitus, prior to April 19, 2001.  
The VBA AMC should advise the veteran of 
the need to timely file a substantive 
appeal to perfect appellate review.  

5.  Should the veteran file a timely 
substantive appeal, the VBA AMC must 
readjudicate the earlier effective date 
issues following any additional 
development that is deemed appropriate in 
accordance with the VCAA.  Should either 
claim remain denied, the VBA AMC must 
issue a supplemental statement of the 
case and, after allowing an appropriate 
period of time for response, these 
issue(s) (entitlement to an effective 
date for service-connected bilateral 
hearing loss and/or tinnitus, prior to 
prior to April 19, 2001) should be 
returned to the Board.  

6.  The RO must also readjudicate the 
claim for service connection for a skin 
disorder of the feet on a de novo basis.  
If the requested benefit is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be furnished.  The SSOC must 
contain notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



